Citation Nr: 1426632	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than September 28, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD, rated 50 percent, effective September 28, 2007.  The Veteran appealed, seeking both an earlier effective date for the award and a higher initial rating.    

The matter of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On March 31, 2004, the Veteran filed an initial claim of service connection for PTSD; medical evidence was received in support of the claim, documenting a diagnosis and treatment of PTSD in March 2004.

2.  The Veteran's initial claim of service connection for PTSD was denied by the RO in an August 2004 rating decision, based on the lack of evidence to corroborate or confirm any specific stressor event(s) in service. 

3.  In conjunction with the initial claim in March 2004, the Veteran provided general information concerning stressors in his Vietnam service, to include experiencing land mines, ambushes, mortar attacks, rocket attacks, snipers, and firefights; at that time, VA did not seek corroboration of such stressors by the service department. 

4.  On September 28, 2007, the Veteran filed an application to reopen his claim of service connection for PTSD, and such application was initially denied by rating decisions in September 2008 and December 2008; a December 2009 rating decision ultimately determined that new and material evidence had been presented to reopen the claim of service connection for PTSD and granted the claim on de novo review, based in part on a letter dated in April 2009 that the Veteran's representative obtained from the JSRRC and submitted to the RO.  

5.  The April 2009 letter from the JSRRC was not previously of record, but the information contained therein was in existence when the RO initially denied the Veteran's claim in August 2004; it corroborated the Veteran's account of in-service stressors in Vietnam, to include mortar attacks with casualties, small arms fire, and an APC hitting a mine with casualties, to support his diagnosis of PTSD.  


CONCLUSION OF LAW

An earlier effective date of March 31, 2004 is warranted for the Veteran's award of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  A statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award.. 

VA has obtained service treatment records and VA records of the Veteran, in connection with the underlying claim of service connection.  On the claim for an earlier effective date for the grant of service connection for PTSD, VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case do not involve a medical question.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist. 

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b). 

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) [general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence].  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim. 

Facts and Analysis

The Veteran claims that (with application of 38 C.F.R. § 3.156(c)) the effective date for his award of service connection for PTSD should be March 31, 2004, the date VA received his initial claim for that benefit.  

Service department records show that the Veteran served on active duty from October 1966 to October 1968m and had a tour of duty in Vietnam from May 1967 to May 1968.  His military occupational specialty was a tactical communications chief.  While in Vietnam, his principal duty was as a radio mechanic, and he served with C Company, 2nd Battalion, 8th Infantry (mechanized), 4th Infantry Division.  

On March 31, 2004, the Veteran filed an initial claim of service connection for PTSD.  In reply to an RO April 2004 request for specific information relative to his claimed in-service stressors to support PTSD, he responded in June 2004 that while in Vietnam (he did not provide specific dates or place names other than the "Central Highlands" area) he experienced or witnessed land mines, ambushes, mortar attacks, rocket attacks, snipers, and firefights.  He related that he was struck by shrapnel in his arm from a rocket attack but did not report it.  He stated that the attacks varied in frequency and that there were many mine incidents.  

VA outpatient records show that in March 2004 the Veteran was seen for a mental health assessment.  During a mental status examination, he exhibited symptoms related to the Vietnam War.  His diagnoses were PTSD and rule out bipolar disorder.  He was assigned to a treatment team in the mental health clinic to be followed for medications and treatment.  

An August 2004 rating decision denied service connection for PTSD, finding that while medical reports reflect treatment for PTSD, there was no indication that his PTSD was caused by or related to his military service as the available evidence was insufficient to confirm that he actually engaged in combat.  The RO stated that he did not furnish any specific incidents that the service department would be able to corroborate, and therefore his claim was denied.  In other words, while the RO acknowledged that the Veteran had a diagnosis of PTSD, it determined that the available evidence was insufficient to seek verification of any specific stressor in service.  The Veteran initiated an appeal of the rating decision to the Board, but after being issued a statement of the case (SOC) in January 2005, he failed to perfect (or complete) his appeal (by filing a substantive appeal).  

On September 28, 2007, the Veteran filed an application to reopen his claim of service connection for PTSD.  He provided the same military service information previously of record, such as his military unit and dates of Vietnam service, and asserted that he was subjected to enemy fire and witnessed horrific sights including injured soldiers.  The RO sought additional information from the Veteran in October 2007 and January 2008 in order to verify the stressor events he described, but he did not reply.  Thus, in a March 2008 VA memo, it was determined that the information required to verify the stressful events was insufficient to send to JSRRC and/or insufficient to research the case for an Army record.  

After the Veteran engaged the services of his attorney, additional argument and medical evidence were submitted.  In a September 2008 statement, the Veteran's treating VA psychiatrist indicated that the Veteran continued to suffer from PTSD and that the PTSD was directly related to his Vietnam combat experiences.  (The same psychiatrist indicated in a June 2009 statement that the stressor of mortar attacks supported the Veteran's diagnosis of PTSD.)  The attorney also provided some additional details of stressors, including that the Veteran's service in Vietnam was mainly in the area around the city of Kontum, and near Laos, and Cambodia, where he was subjected to mortar and rocket attacks, and that the armored personnel carrier carrying him was attacked and the one behind him was blown up.  

Initially, rating decisions in September 2008 and December 2008 determined that new and material evidence had not been received to reopen the claim of service connection for PTSD.  The Veteran appealed such denials in February 2009.  In September 2009, the Veteran's attorney submitted additional argument and evidence in support of the appeal.  In a March 2009 "affidavit," the Veteran asserted that he engaged in combat in Vietnam, that his base camp was Camp Enari near Pleiku, although he was rarely there and instead spent most of his time out in the field in Kontum, Dak To, and areas near Laos and Cambodia where he was subjected to attacks and ambushes.  He was unsure of the date when the personnel carriers in front of and behind him were "hit" but that the attacks were continuous throughout his Vietnam tour.  He recalled an incident in about November 1967, where he was pulled in to support the 173rd Airborne who were under attack at Hill 875, and that there was much enemy activity around Tet, at the end of January 1968. 
   
Of particular note is the evidence that the Veteran's attorney obtained from the JSRRC and submitted to the RO.  In a letter dated in April 2009, which was not previously of record but the information contained therein was in existence when the RO initially denied the Veteran's claim in August 2004, the JSRRC summarized its search of the Veteran's military unit history for 1967 and the Combat Operations After Action Report (COAAR) Operation Francis Marion, for the period of April to October 1967.  The history and COAAR documents that the Veteran's unit was stationed at Pleiku, received 40 rounds of mortar fire and small arms fire resulting in one APC damaged in early June 1967, experienced three separate mortar attacks resulting in one US soldier killed and 14 US soldiers wounded in mid-June 1967, moved and established fire bases in various areas from which it conducted search and destroy operations, and had an APC that hit a mine resulting in two US soldiers killed in October 1967.  The history did not document any involvement in combat near Hill 875 during November 1967.  Thus, the JSRRC essentially corroborates the Veteran's account of such stressors in-service as experiencing mortar attacks with casualties, small arms fire, and an APC hitting a mine with casualties to support his diagnosis of PTSD.  

A December 2009 rating decision determined that new and material evidence had been presented to reopen the claim of service connection for PTSD and granted the claim on de novo review, effective September 28, 2007.  The RO found in part that the evidence, specifically the JSRRC letter addressed to the Veteran's representative, that was added to the claim since the prior final denial in August 2004, "confirmed" a combat stressor claimed by the Veteran, namely the mortar attacks resulting in numerous casualties.  In other words, the additional record from the JSRRC was critical evidence in the context of determining whether to reopen the Veteran's claim of service connection.  However, as the additional evidence is a relevant (i.e., related to the claimed in-service events) service department (i.e., JSRRC) record that essentially existed, but were not associated with the claims file when the RO first decided the claim in August 2004, the provisions of 38 C.F.R. § 3.156(c) apply.  
In such circumstances, the Veteran's initial claim for service connection is not only reopened but also reconsidered de novo by VA, and the date of receipt of that claim will serve as the date of claim and the earliest date for which benefits may be granted.  38 C.F.R. § 3.156(c)(1).  See Vigil v. Peake, 22 Vet. App. 63, 65 (2008) (explaining that former § 3.156(c) (in effect prior to September 2006), and amended §§ 3.156(c)(1) and (c)(3) (effective from September 2006) authorize reconsideration of a claim based on newly discovered service department records as early as the date of the original claim); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding that records received from the JSRRC (or one of its predecessors, the USCRUR or ESG), which substantiated that the base camp of a veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for PTSD, even where the veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors). 

There are circumstances in which an earlier effective date under 38 C.F.R. § 3.156(c)(1) is not warranted.  Such exceptions consist of service department records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  Here, the JSRRC letter showed, in particular, that the Veteran's military unit in Vietnam was subjected to mortar attacks in which it suffered many casualties.  Such information was in existence prior to the Veteran's initial claim for disability benefits.  While the RO in August 2004 stated that the Veteran did not provide sufficient, detailed information regarding stressors with which to request corroborating evidence from the service department, it appears that the Veteran's attorney utilized the same basic and general information (e.g., military unit, dates of Vietnam tour, allegations of mortar attacks, etc.) available to the RO in 2004 to obtain the April 2009 letter from the JSRRC, which was instrumental in the RO's decision to grant service connection for PTSD in 2009.  Thus, the additional service department record from the JSRRC is not exempt from the application of 38 C.F.R. § 3.156(c)(1) and must be reviewed in relation to a reconsideration of the initial claim, rather than in relation to an application to reopen the claim based on receipt of new and material evidence (for which provisions of 38 C.F.R. § 3.400(r) would then be applicable). 

As was noted earlier, the RO in December 2009 granted the Veteran's claim of service connection for PTSD on the merits, in part on the basis of the additional service department record at issue, which sufficiently corroborated the Veteran's account of stressors in service that supported a diagnosis of PTSD.  Given this, the regulations governing effective dates provide that an award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Accordingly, the proper effective date for the grant of service connection for PTSD in this case is March 31, 2004, which is the date VA received the Veteran's previously decided claim.  


ORDER

An earlier effective date of March 31, 2004, for the grant of service connection for PTSD, is granted.  


REMAND

As a result of the decision to grant March 31, 2004 as the effective date for the award of service connection for PTSD, based on evidence from the JSRRC under 38 C.F.R. § 3.156(c)(3), the RO should in accordance with 38 C.F.R. § 3.156(c)(4) undertake a retroactive evaluation of the Veteran's disability and assign a specific rating as supported by the available medical evidence.  In its evaluation, the RO should consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any additional development of the record is needed to accomplish this, such should be arranged, to include obtaining a medical opinion if deemed necessary.  In that regard, it is noted that the most recent VA outpatient records on file are dated in 2011; therefore, development for updated treatment records and reexamination of the Veteran is suggested.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all records of VA treatment the Veteran received for PTSD since October 2011.  

2.  Arrange for any additional development necessary to rate the Veteran's PTSD for the period of March 31, 2004 to the present (to specifically include a contemporaneous examination and a retroactive opinion, if indicated).  

3.  After the development sought above is completed, readjudicate the matter of the rating for the Veteran's PTSD (to encompass the period from March 31, 2004, to the present).  If the benefit sought is denied, furnish the Veteran and his attorney an appropriate supplemental SOC, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


